Ludeling, C. J.
The succession of Hiram Williams was administered by Daniel Williams. In November, 1870, tbe widow of Hiram brought suit against Daniel Williams, administrator, to destitute him-of his office, to compel him to account, and to have the penalty of the law inflicted upon him. This suit was brought in the parish court, from which the administrator had received his appointment, and there was judgment against Daniel Williams, removing him from his trust, ordering him to render an account, and condemning him to pay to the •state of Hiram Williams ten per cent, on the various amounts for whioh he was responsible. Daniel Williams having died shortly after this judgment, his widow became the administratrix of his succession.In 1873, she filed her final account of Daniel Williams’ estate, and the widow and administratrix of Hiram Williams’ estate filed an opposition to said account, and prayed to have the amount of the judgment in favor of the estate of Hiram against Daniel Williams placed on the tableau of debts. The opponent opposed several items on the account, but as, in our opinion, the judge a quo correctly decided these questions, which depended only upon the evidence, we deem it unnecessary to review them in detail here. The accountant moved to dismiss the opposition on the ground that the succession of Hiram Williams was not creditor to the estate of Daniel, inasmuch as the judgment aforesaid was rendered by a court without jurisdiction ratione materias, and was, therefore, utterly null. The judge a quo refused to dismiss the opposition, and rendered judgment in favor of the opponent for $3195 27. From this judgment the accountant appealed.
The proceeding to destitute an administrator and to force Mm to account is probate in its character, and the parish court had jurisdiction of the suit. The penalty inflicted under section nine of the Revised Statutes of 1870, is only an incident to the suit.
We think that substantial justice has been done between the parties-by the judgment appealed from.
It is therefore ordered and adjudged that the judgment be affirmed with costs of appeal.
Rehearing refused.